[Cite as State v. Thomas, 2020-Ohio-633.]




             IN THE COURT OF APPEALS OF OHIO
                             SEVENTH APPELLATE DISTRICT
                                 MAHONING COUNTY

                                            STATE OF OHIO,

                                            Plaintiff-Appellee,

                                                    v.

                                       KENNETH THOMAS,

                                       Defendant-Appellant.


                        OPINION AND JUDGMENT ENTRY
                                        Case No. 18 MA 0025


                                   Criminal Appeal from the
                       Court of Common Pleas of Mahoning County, Ohio
                                    Case No. 16 CR 411

                                         BEFORE:
                  Gene Donofrio, Cheryl L. Waite, Carol Ann Robb, Judges.


                                               JUDGMENT:
                                                 Affirmed.



 Atty. Paul Gains, Mahoning County Prosecutor and Atty. Ralph Rivera, Assistant
 Prosecutor, Mahoning County Prosecutor’s Office, 21 West Boardman Street, 6th
 Floor, Youngstown, Ohio 44503, for Plaintiff-Appellee, and

 Atty. Rhys Cartwright-Jones, 42 North Phelps Street, Youngstown, Ohio 44503, for
 Defendant-Appellant.
                                                                                       –2–



                                     February 21, 2020


 DONOFRIO, J.

       {¶1}    Defendant-appellant, Kenneth Thomas, appeals from a Mahoning County
Common Pleas Court judgment convicting him of 19 counts of rape and sentencing him
to two consecutive life sentences following a jury trial.
       {¶2}    In 2007, appellant moved in with his girlfriend, A.R., and her son, O.M.,
who was four or five at the time. Appellant and A.R. had a baby boy together in 2008,
K.T. Appellant appeared to have a good relationship with both boys and O.M. even called
appellant “dad.”
       {¶3}    In mid-January 2016, appellant’s and A.R.’s relationship ended. Appellant
moved out of A.R.’s house. On March 17, 2016, O.M., who was now 13 years old, told
his mother that appellant had been molesting him. A.R. immediately took O.M. to the
emergency department. At the hospital, O.M. disclosed that appellant had been anally
and orally raping him since he was approximately nine years old.
       {¶4}    On April 21, 2016, a Mahoning County Grand Jury indicted appellant on
16 counts of rape, first-degree felonies in violation of R.C. 2907.02(A)(1)(b)(B), and three
counts of rape, first-degree felonies in violation of R.C. 2907.02(A)(2)(B).
       {¶5}    The matter proceeded to a jury trial.        The jury heard testimony from
numerous witnesses including O.M. and appellant. O.M. testified that appellant raped
him “probably” 100 times. He stated appellant would take him upstairs to the bedroom
appellant shared with A.R. and order him to take off his clothes. Appellant would then
have anal or oral sex with him. Appellant denied that these events occurred. The jury
found appellant guilty of all charges.
       {¶6}    The trial court subsequently held a sentencing hearing. It sentenced
appellant to mandatory terms of life in prison on counts one through 16. It ordered the
life sentences on counts one and two to run consecutive to each other and the life
sentences on counts three through 16 to run concurrent to each other and concurrent to
the sentences on counts one and two. The court sentenced appellant to 11 years on
each of counts 17 through 19 to run concurrent to each other and concurrent to the



Case No. 18 MA 0025
                                                                                        –3–


sentences in counts one through 16. Thus, appellant’s total aggregate sentence was two
consecutive life sentences.
       {¶7}    Appellant filed a timely notice of appeal on March 1, 2018. He now raises
three assignments of error.
       {¶8}    Appellant’s first assignment of error states:

               IN ERROR, APPELLANT WAS DENIED DUE PROCESS OF LAW
       PURSUANT        TO     BOTH     THE     UNITED      STATES      AND     OHIO
       CONSTITUTIONS, HAD HIS RIGHT TO PROTECTION AGAINST
       DOUBLE JEOPARDY VIOLATED AND WAS FURTHER DEPRIVED HIS
       RIGHT PURSUANT TO ARTICLE I, SECTION 10 OF THE OHIO
       CONSTITUTION AS THE STATE FAILED TO DISTINGUISH THE
       ALLEGED CRIMES THROUGH INDICTMENT, AND/OR THE BILL OF
       PARTICULARS.

       {¶9}    The indictment charged appellant with 16 counts of rape in violation of
R.C. 2907.02(A)(1)(b)(B), rape of a child under age 13. Each of those counts states: that
“on or between August 12, 2011 and August 11, 2015,” appellant engaged in sexual
conduct with O.M.; that O.M. was less than 13 years of age; and that appellant compelled
O.M. to submit by force or threat of force. The indictment also charged appellant with
three counts of rape in violation of R.C. 2907.02(A)(2)(B), rape by force or threat of force.
Each of those counts states: that “on or between August 12, 2015 and February 29, 2016,”
appellant engaged in sexual conduct with O.M.; and that appellant compelled O.M. to
submit by force or threat of force.
       {¶10}   Appellant argues that his indictment violated his right to due process
and/or his right against double jeopardy. He claims that the “carbon copy” charging of
multiple child rape counts did not put him on notice of the charges against him and does
not bar any future prosecutions for the same offenses.
       {¶11}   In support of his argument, appellant relies on Valentine v. Konteh, 395
F.3d 626 (6th Cir.2005). In Valentine, the appellant was convicted of 20 counts of child
rape and 20 counts of felonious sexual penetration of a minor. The victim, the appellant’s
step-daughter, testified the appellant forced her to perform oral sex in the living room on


Case No. 18 MA 0025
                                                                                          –4–


about 20 occasions, digitally penetrated her in the living room on about 15 occasions,
engaged in similar incidents in three different bedrooms, and anally penetrated her on
about 10 occasions.
       {¶12} The appellant filed a petition for a writ of habeas corpus in federal court
arguing his due process rights were violated when he was convicted on an indictment
that did not specify a date or distinguish the counts by conduct. The Northern District
Court of Ohio granted the writ of habeas corpus. The state appealed. The Sixth Circuit
upheld two convictions, one in each category of offenses. The court found a problem with
the lack of factual distinctions within each set of 20 counts. It did not find a problem with
the use of a range of dates in the indictment.
       {¶13} On appeal, the Sixth Circuit found that the prosecution should have
specifically laid out a separate factual basis for each count and should not have relied on
the victim outlining the “typical” molestation she suffered or her estimate on the number
of incidents. Id. at 632-633. The court further found the lack of specificity in the indictment
or in the trial record precluded the appellant from pleading his convictions as a bar to
future prosecutions. Id. at 634-635. The court also considered the possibility that the
appellant was subject to double jeopardy in his initial trial by being punished multiple times
for the same offense. Id.
       {¶14} Appellant acknowledges that this court previously declined to follow
Valentine but urges us to reconsider. See State v. Triplett, 7th Dist. Mahoning No. 17 MA
0128, 2018-Ohio-5405, ¶ 1, appeal not allowed, 155 Ohio St. 3d 1407, 2019-Ohio-944,
119 N.E.3d 434, ¶ 1 (2019).
       {¶15}    In Triplett, the appellant was indicted on four counts for injuries suffered
by his four-year-old son occurring between December 6, 2016 and April 5, 2017. The
first count charged appellant with domestic violence for knowingly causing or attempting
to cause physical harm to a family or household member, a third-degree felony due to
two prior domestic violence convictions. The second through fourth counts charged
appellant with child endangering for recklessly abusing a child under 18, a second-degree
felony where there was serious physical harm.          The appellant was convicted of all
charges.




Case No. 18 MA 0025
                                                                                         –5–


       {¶16}   On appeal, the appellant raised the identical argument appellant now
raises in this case asserting that his right to due process and his right against double
jeopardy were violated because the indictment and bill of particulars failed to distinguish
each crime and instead relied on “carbon copy” charging. Id. at ¶ 73, 78. The appellant
relied on Valentine in support. This court explained why we do not follow Valentine:

               As we recently stated in Miller, this court does not follow Valentine.
       State v. Miller, 7th Dist., 2018-Ohio-3430, ––– N.E.3d ––––, ¶ 30, citing,
       e.g., State v. Adams, 7th Dist., 2014-Ohio-5854, 26 N.E.3d 1283, ¶ 36;
       Billman, 7th Dist. Nos. 12 MO 3, 12 MO 5 at ¶ 34-36; State v. Clemons, 7th
       Dist. No. 10 BE 7, 2011-Ohio-1177, 2011 WL 861847 (finding no due
       process violations and opining potential double jeopardy concerns can be
       cured if they arise in the future). This type of argument would improperly
       protect a defendant who committed multiple instances of the same offense
       against a child in his care. Miller, 7th Dist., 2018-Ohio-3430, ––– N.E.3d –
       –––, at ¶ 31, citing Billman, 7th Dist. Nos. 12 MO 3, 12 MO 5 at ¶ 36.
       Contrary to the Valentine majority's claim, there is no indication the jury
       would believe its finding of guilt on one count of child endangering would
       require a conviction on another count of child endangering merely because
       it contained the same elements and the same date range. Furthermore, the
       Sixth Circuit does not rely on Valentine as precedent. Miller, 7th Dist., 2018-
       Ohio-3430, ––– N.E.3d ––––, at ¶ 22, citing Coles v. Smith, 577 Fed.Appx.
       502, 507-508 (6th Cir. 2014) (rejecting this argument by a defendant in a
       case of 43 undifferentiated counts of rape regarding his step-daughter as
       Valentine used an incorrect standard for habeas).

Id. at ¶ 83.
       {¶17} Appellant makes no new arguments in this case and offers no reasons why
we should not follow Triplett. Because appellant has failed to offer any support for
overruling our precedent in Triplett, there is no reason for this court to deviate from our
previous case law.




Case No. 18 MA 0025
                                                                                        –6–


       {¶18} Moreover, in this case O.M. testified that he did not remember the exact
number of times appellant raped him because it happened too many times to count. (Tr.
336). But O.M. was able to testify that during the year that he was nine years old,
appellant raped him at least once in the fall, at least once in the winter, at least once in
the spring, and at least once in the summer. (Tr. 338). Thus, O.M. testified to at least
four rapes when he was nine years old. O.M. went on to testify that appellant also raped
him at least once during each of the four seasons when he was ten, eleven and twelve
years old as well. (Tr. 338-339). This testimony would support counts 1 through 16, which
charged appellant with rape of a child under age 13. O.M. also testified that appellant
raped him at least once in the summer, fall and winter when he was 13 years old. (Tr.
339). This testimony would support counts 17 through 19, which charged appellant with
rape by force or threat of force. Thus, O.M. testified to appellant committing each of the
19 counts of rape.
       {¶19}   Accordingly, appellant’s first assignment of error is without merit and is
overruled.
       {¶20}   Appellant’s second assignment of error states:

               IN ERROR, THE TRIAL COURT ERRED IN ALLOWING
       “EXPERTS” TO TESTIFY, ESSENTIAL, TO A WITNESS’ VERACITY.

       {¶21}   Here appellant contends the trial court should not have allowed the nurse
practitioner and the physician’s assistant who examined O.M. to testify that O.M. was
telling the truth when he testified. Appellant attempts to support his position by arguing
that Mark Gorospe and Janet Gorsuch were offered as “truth experts” and, therefore, their
testimony was required to meet the admissibility requirements of expert testimony.
       {¶22} As the state points out, appellant did not object to either Gorospe’s or
Gorsuch’s testimony at trial. Failure to object to trial testimony waives all but plain error
review. State v. Lang, 129 Ohio St. 3d 512, 2011-Ohio-4215, 954 N.E.2d 596, ¶ 108.
Plain error is one in which but for the error, the outcome of the trial would have been
different. State v. Long, 53 Ohio St. 2d 91, 97, 372 N.E.2d 804 (1978).
       {¶23}   In this case, physician’s assistant Gorospe testified that he was on duty in
the emergency department when O.M. came in. (Tr. 429-430). He stated that he took


Case No. 18 MA 0025
                                                                                      –7–


O.M.’s medical history. (Tr. 431). Gorospe testified that O.M.’s mother reported that O.M.
told her that her boyfriend had been touching him in his genital and buttocks area up until
a month ago. (Tr. 431). Gorospe testified that O.M. reported that his mother’s boyfriend
started to touch him three years ago. (Tr. 431). He went on to testify that O.M. stated
the boyfriend put his penis in O.M.’s rectum, never used a condom, and the boyfriend put
his mouth on O.M.’s penis. (Tr. 431-432).
      {¶24} Gorospe stated that he also conducted a physical examination of O.M. (Tr.
432). He stated that O.M. appeared quiet and embarrassed. (Tr. 433). Gorospe stated
that he did not see any injuries during O.M.’s physical exam and O.M. did not appear to
be in any pain. (Tr. 433). Gorospe agreed with the prosecutor that this appeared to be
a case of “delayed disclosure” of sexual assault. (Tr. 434). He stated that the sexual
assault children’s services and the police were contacted. (Tr. 435).
      {¶25} During cross examination, defense counsel asked Gorospe, “Your result
here says probably sexual assault?” (Tr. 443). Gorospe responded, “I think my diagnosis
is alleged sexual assault.”     (Tr. 443).   Gorospe then stated, “I can’t make that
determination right there and then.” (Tr. 443).
      {¶26} Gorsuch, a nurse practitioner at the Child Advocacy Center at Akron
Children’s Hospital, testified that she also examined O.M. (Tr. 554). As part of O.M.’s
examination, he was interviewed by a caseworker. (Tr. 555). Gorsuch, as part of her
examination, watched the forensic interview via a two-way mirror. (Tr. 555). Gorsuch
testified that during his interview, O.M. disclosed that starting when he was nine or ten
years old his mother’s boyfriend would take him upstairs, have him remove his clothing,
and would either put his mouth on O.M’s penis or he would put his own penis in O.M.’s
anus. (Tr. 556-557). Gorsuch testified that she did not observe any physical injuries to
O.M. during his examination. (Tr. 558-559). She stated that in most cases of child sexual
abuse where there has been anal penetration, the child’s physical examination is normal.
(Tr. 559). Gorsuch further testified that O.M.’s was a case of delayed disclosure. (Tr.
562-563). She also stated she learned that O.M. had some bedwetting issues, which she
testified is a symptom of stress in a child’s life, and which issues ended around the time
appellant moved out of O.M.’s home. (Tr. 563-564). She also learned that O.M. had a
history of genital herpes that started around the same time O.M stated the sexual abuse



Case No. 18 MA 0025
                                                                                       –8–


started. (Tr. 564-565). After the conclusion of the interview, the physical examination,
and history report, Gorsuch stated her diagnosis for O.M. was “concerning for sexual
abuse.” (Tr. 566).
       {¶27} Appellant relies on State v. Schewirey, 7th Dist. Mahoning No. 05 MA 155,
2006-Ohio-7054. In Schewirey, the appellant was convicted of five counts of rape of his
step-children. On appeal, the appellant argued, among other things, that the trial court
erred in allowing the testimony of Dr. Dewar, the physician who examined one of the
children. Dr. Dewar opined that the child “was a victim of child sexual abuse.” Id. at ¶
42. Dr. Dewar based her conclusion primarily on the history that the child provided to her.
The appellant argued that this testimony was the functional equivalent of giving an opinion
on the child’s veracity.
       {¶28} This court examined two cases. First, we considered State v. Burrell, 89
Ohio App. 3d 737 627 N.E.2d 605 (9th Dist.1993). In Burrell, an alleged child victim of
sexual abuse was examined by a doctor. The physical examination showed nothing, but
the doctor believed that the child “was sexually assaulted and molested.” On cross-
examination, the doctor admitted he based his opinion solely on the history the child gave
him. The Ninth District concluded that this was an improper opinion on the veracity of the
child. Schewirey, 2006-Ohio-7054, at ¶ 43. The appellate court reversed the conviction
and remanded the case for a new trial because the expert's opinion that the child was
abused was based solely on his assessment of the child's veracity. Id. at ¶ 45.
       {¶29} We next examined State v. Muhleka, 2d Dist. Montgomery No. 19827,
2004-Ohio-1822. Like the doctor in Burrell, the expert opined that the child was a victim
of sexual abuse despite the fact that there were no physical findings. In this case,
however, the court found that the opinion was admissible because the expert relied upon
“the information he received from his examination of the victim, the history of the family
and the case, information he received from Trula Muhleka and Griesdorn, the interview
with the victim, the review of the victim's drawing, and his past experience of dealing with
approximately two hundred physically or sexually abused children” when reaching his
opinion that the child was sexually abused. Schewirey, 2006-Ohio-7054, at ¶ 49, quoting
Muhleka at ¶ 39. Because the expert’s findings were “based upon all of the data he had




Case No. 18 MA 0025
                                                                                         –9–


in front of him, not just the victim's statements,” his opinion was not just a statement on
the veracity of the child. Id.
       {¶30}    After examining those two cases, this court concluded:

               We agree with both the decisions in Burrell and Muhleka. An expert
       does not need to say, “I believe the child was sexually abused,” in order to
       give an improper opinion on the child's veracity. When an expert bases their
       diagnosis on nothing more than what the child tells them, then their
       “diagnosis” is nothing more than an opinion on the child's veracity. To say
       otherwise would elevate form over substance. However, an expert does not
       need physical findings to reach a diagnosis. If the expert relies on other
       facts in addition to the child's statements, then the expert's opinion will not
       be an improper statement on the child's veracity.

Id. at ¶ 50.
       {¶31}    In this case, Gorospe repeated what O.M. reported to him. He then stated
that his diagnosis was “alleged sexual assault.” (Tr. 443). He stated that he could not
make the determination of sexual assault “right there and then.” (Tr. 443). Thus, Gorospe
never actually offered his opinion on O.M.’s veracity.
       {¶32}    And as for Gorsuch, she stated her diagnosis was “concerning for sexual
abuse.” (Tr. 566). Thus, she too did not actually vouch for O.M.’s credibility. Moreover,
Gorsuch relied on much more than O.M.’s statements in reaching her conclusions.
According to her testimony, she considered O.M.’s interview, her physical examination of
O.M., O.M.’s medical history including a diagnosis of genital herpes around the time the
assaults allegedly began, and bedwetting that stopped when appellant moved out.
Therefore, she clearly relied on other facts in addition to O.M.’s statements, meaning her
opinion was not an improper statement on O.M.’s veracity.
       {¶33}    Furthermore, in another case from this district, we once again examined
the question of whether an expert may opine on whether a child victim was telling the
truth about abuse. In State v. Smith, 7th Dist. Mahoning No. 14 MA 0159, 2016-Ohio-
3418, 66 N.E.3d 279, this court stated:




Case No. 18 MA 0025
                                                                                          – 10 –


                “[R]ecent case law states that ‘Boston does not apply when the child
       victim actually testifies and is subject to cross-examination.’ ” State v. Hupp,
       3d Dist. No. 1-08-21, 2009-Ohio-1912, 2009 WL 1110601, ¶ 20, quoting
       State v. Thompson, 5th Dist. No. 06CA28, 2007-Ohio-5419, 2007 WL
2938166, ¶ 50, quoting State v. Benjamin, 8th Dist. No. 87364, 2006-Ohio-
       5330, 2006 WL 2900036, ¶ 19 citing State v. Fuson, 5th Dist. No. 97 CA
       000023, 1998 WL 518259 (Aug. 11, 1998). The Third District reasoned that
       “[w]hen the victim testifies, the jury is able to hear the victim's answers,
       witness her demeanor and judge her credibility completely independent of
       the other's testimony concerning the veracity of the victim.” Hupp at ¶ 20,
       citing State v. Amankwah, 8th Dist. No. 89937, 2008-Ohio-2191, 2008 WL
1973532, ¶ 44. Accordingly, where the victim testifies, other witness
       testimony concerning the victim's veracity can be harmless error.
       Thompson at ¶ 51. Here, even if portions of Dr. Farris' testimony were
       problematic in some way, it was harmless error.

Id. at ¶ 45.
       {¶34}    Thus, based on our most recent statement on the issue, if the child witness
testifies and is subject to cross examination, any problematic opinion testimony by an
expert regarding the child’s veracity can be harmless error.
       {¶35}    In this case, appellant took the stand and testified in detail as to what
appellant had done to him. (Tr. 327-344). Appellant’s counsel then extensively cross
examined O.M. (Tr. 346-391, 397-398). Therefore, pursuant to Smith, even if there was
some problem with Gorospe’s or Gorsuch’s testimony, it would be harmless error.
       {¶36}    Accordingly, appellant’s second assignment of error is without merit and
is overruled.
       {¶37}    Appellant’s third assignment of error states:

                IN   ERROR,     THE    TRIAL     COURT      ERRED      IN    ISSUING
       CONSECUTIVE SENTENCES IN FAILING TO CITE AND SATISFY THE
       ELEMENTS OF R.C. 2929.14(C)(4).




Case No. 18 MA 0025
                                                                                      – 11 –


      {¶38}    In his final assignment of error, appellant argues that the trial court failed
to make the findings necessary to sentence him to consecutive sentences.
      {¶39}    When reviewing a felony sentence, an appellate court must uphold the
sentence unless the evidence clearly and convincingly does not support the trial court's
findings under the applicable sentencing statutes or the sentence is otherwise contrary to
law. State v. Marcum, 146 Ohio St. 3d 516, 2016-Ohio-1002, 59 N.E.3d 1231, ¶ 1.
      {¶40} R.C. 2929.14(C)(4) requires a trial court to make specific findings when
imposing consecutive sentences:

      (4) If multiple prison terms are imposed on an offender for convictions of
      multiple offenses, the court may require the offender to serve the prison
      terms consecutively if the court finds that the consecutive service is
      necessary to protect the public from future crime or to punish the offender
      and that consecutive sentences are not disproportionate to the seriousness
      of the offender's conduct and to the danger the offender poses to the public,
      and if the court also finds any of the following:

      (a) The offender committed one or more of the multiple offenses while the
      offender was awaiting trial or sentencing, was under a sanction imposed
      pursuant to section 2929.16, 2929.17, or 2929.18 of the Revised Code, or
      was under post-release control for a prior offense.

      (b) At least two of the multiple offenses were committed as part of one or
      more courses of conduct, and the harm caused by two or more of the
      multiple offenses so committed was so great or unusual that no single
      prison term for any of the offenses committed as part of any of the courses
      of conduct adequately reflects the seriousness of the offender's conduct.

      (c) The offender's history of criminal conduct demonstrates that consecutive
      sentences are necessary to protect the public from future crime by the
      offender.

      {¶41} It has been held that although the trial court is not required to recite the
statute verbatim or utter “magic” or “talismanic” words, there must be an indication that


Case No. 18 MA 0025
                                                                                       – 12 –


the court found (1) that consecutive sentences are necessary to protect the public from
future crime or to punish the offender, (2) that consecutive sentences are not
disproportionate to the seriousness of the offender's conduct and to the danger posed to
the public, and (3) one of the findings described in R.C. 2929.14(C)(4)(a), (b), or (c). State
v. Bellard, 7th Dist. Mahoning No. 12-MA-97, 2013-Ohio-2956, ¶ 17. The court need not
give its reasons for making those findings however. State v. Power, 7th Dist. Columbiana
No. 12 CO 14, 2013-Ohio-4254, ¶ 38. A trial court must make the consecutive sentence
findings at the sentencing hearing and must additionally incorporate the findings into the
sentencing entry. State v. Williams, 7th Dist. Mahoning No. 13-MA-125, 2015-Ohio-4100,
¶ 33-34, citing State v. Bonnell, 140 Ohio St. 3d 209, 2014-Ohio-3177, 16 N.E.3d 659, ¶
37.
       {¶42} In this case, the trial court found that “consecutive sentences in this case
are necessary to protect the public from future crime and to punish the defendant.”
(Sentencing Tr. 17). It then found that consecutive sentences “are not disproportionate
to the seriousness of the defendant’s conduct and the danger the defendant poses to the
public.” (Sentencing Tr. 17). Finally, the court found “the offenses were committed during
a course of conduct, and that the harm was so great that a single term does not reflect
the seriousness of the defendant’s conduct.” (Sentencing Tr. 17-18). Thus, the trial court
made each of the three required findings at the sentencing hearing. The court also
reiterated each of these findings in its sentencing judgment entry.
       {¶43} Accordingly, appellant’s third assignment of error is without merit and is
overruled.
       {¶44} For the reasons stated above, the trial court’s judgment is hereby affirmed.




Waite, P. J., concurs.

Robb, J., concurs.




Case No. 18 MA 0025
[Cite as State v. Thomas, 2020-Ohio-633.]




         For the reasons stated in the Opinion rendered herein, the assignments of error
 are overruled and it is the final judgment and order of this Court that the judgment of
 the Court of Common Pleas of Mahoning County, Ohio, is affirmed. Costs to be waived.


         A certified copy of this opinion and judgment entry shall constitute the mandate
 in this case pursuant to Rule 27 of the Rules of Appellate Procedure. It is ordered that
 a certified copy be sent by the clerk to the trial court to carry this judgment into
 execution.




                                       NOTICE TO COUNSEL

         This document constitutes a final judgment entry.